 

EXHIBIT 10.4

 



World Omni Financial Corp., as Servicer WORLD OMNI LT, as Titling Trust and AL
Holding Corp.,
as Closed-End Collateral Agent Exchange Note Servicing Supplement 2020-A TO
CLOSED-END SERVICING AGREEMENT Dated as of February 12, 2020

 



 

 

 

Table of Contents

 

Page

 

Article XI DEFINITIONS   2 SECTION 11.1 DEFINITIONS 2       Article XII
REPRESENTATIONS AND WARRANTIES OF THE SERVICER 2 SECTION 12.1 EXISTENCE AND
POWER 2 SECTION 12.2 AUTHORIZATION AND NO CONTRAVENTION 3 SECTION 12.3 NO
CONSENT REQUIRED 3 SECTION 12.4 BINDING EFFECT 3 SECTION 12.5 ACCURACY OF
INFORMATION 3 SECTION 12.6 NO PROCEEDINGS 3       Article XIII SPECIFIC
REQUIREMENTS FOR  ADMINISTRATION AND SERVICING OF THE  REFERENCE POOL 3 SECTION
13.1 APPOINTMENT OF THE SERVICER 3 SECTION 13.2 SERVICER BOUND BY CLOSED-END
SERVICING AGREEMENT 4 SECTION 13.3 APPLICATION OF PROCEEDS 5 SECTION 13.4
SERVICER CERTIFICATE 6 SECTION 13.5 SERVICER FEE 6 SECTION 13.6 INSURANCE
LAPSES; REPAIRS 6 SECTION 13.7 LICENSING OF TITLING TRUST 6 SECTION 13.8
COMMUNICATION BETWEEN NOTEHOLDERS 6 SECTION 13.9 PAYMENT OF FEES AND EXPENSES 6
SECTION 13.10 ANNUAL INDEPENDENT PUBLIC ACCOUNTANTS’ SERVICING REPORT 7 SECTION
13.11 ANNUAL OFFICER’S CERTIFICATE 7 SECTION 13.12 POST-MATURITY TERM EXTENSION
8 SECTION 13.13 INSURANCE POLICIES; ADDITIONAL INSUREDS 8 SECTION 13.14 SECURITY
DEPOSITS 8       Article XIV TERMINATION OF THE SERVICER 8 SECTION 14.1
TERMINATION OF THE SERVICER AS TO THE SERIES 2020-A REFERENCE POOL 8 SECTION
14.2 NO EFFECT ON OTHER PARTIES 9       Article XV OPTIONAL PURCHASE OF THE
CLOSED-END EXCHANGE NOTE 10 SECTION 15.1 OPTIONAL PURCHASE OF THE CLOSED-END
EXCHANGE NOTE 10       Article XVI MISCELLANEOUS   10 SECTION 16.1 AMENDMENT 10
SECTION 16.2 GOVERNING LAW 12 SECTION 16.3 NOTICES 12 SECTION 16.4 THIRD-PARTY
BENEFICIARIES 12 SECTION 16.5 SEVERABILITY 12 SECTION 16.6 BINDING EFFECT 13
SECTION 16.7 ARTICLE AND SECTION HEADINGS 13 SECTION 16.8 EXECUTION IN
COUNTERPARTS 13 SECTION 16.9 FURTHER ASSURANCES 13 SECTION 16.10 EACH EXCHANGE
NOTE SEPARATE; ASSIGNEES OF EXCHANGE NOTE 13 SECTION 16.11 NO PETITION 14
SECTION 16.12 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL 14 SECTION 16.13
LIMITATION OF LIABILITY OF VT INC 15 SECTION 16.14 INFORMATION REQUESTS 15
SECTION 16.15 REGULATION AB 15 SECTION 16.16 CREDIT RISK RETENTION 15 SECTION
16.17 EU RISK RETENTION 15

 



i

 

 

Exchange Note Servicing Supplement 2020-A TO
CLOSED-END SERVICING AGREEMENT

 

THIS Exchange Note Servicing Supplement 2020-A TO CLOSED-END SERVICING AGREEMENT
(as amended, modified or supplemented from time to time, the “Exchange Note
Servicing Supplement”), dated as of February 12, 2020, is among (i) WORLD OMNI
FINANCIAL CORP., a Florida corporation (“World Omni”), as servicer (in such
capacity, the “Servicer”), (ii) WORLD OMNI LT, a Delaware statutory trust (the
“Titling Trust”) and (iii) AL HOLDING CORP., a Delaware corporation, as
collateral agent (“ALHC” or the “Closed-End Collateral Agent”).

 

RECITALS

 

1.                  The Titling Trust, the Closed-End Collateral Agent and the
Servicer have entered into that certain Fifth Amended and Restated Closed-End
Servicing Agreement, dated as of December 15, 2009, as amended, to provide that
such agreement will constitute the “Closed-End Servicing Agreement” (as defined
in the Titling Trust Agreement) with respect to the Closed-End Collateral
Specified Interest, which provides, among other things, for the servicing of the
Titling Trust Assets by the Servicer.

 

2.                  The Titling Trust, as Borrower, the Closed-End Collateral
Agent, Bank of America, N.A., as Deal Agent, U.S. Bank National Association, as
Closed-End Administrative Agent, and the other Secured Parties named therein
entered into a Fourth Amended and Restated Collateral Agency Agreement, dated as
of December 15, 2009 (as amended, modified or supplemented from time to time,
the “Collateral Agency Agreement”).

 

3.                  The Collateral Agency Agreement contemplates that from time
to time the Titling Trustee, on behalf of the Titling Trust and at the direction
of the Initial Beneficiary, will identify and allocate on the Titling Trust’s
books and records certain Titling Trust Assets within separate Reference Pools
and create and issue to the Initial Beneficiary a Closed End Exchange Note.

 

4.                  Concurrently herewith, World Omni Auto Leasing LLC (the
“Depositor”) will purchase the Exchange Note, which represents the 2020-A
Reference Pool, from the Initial Beneficiary and World Omni Automobile Lease
Securitization Trust 2020-A, a Delaware statutory trust (the “Issuing Entity”),
will purchase the Exchange Note, which represents the 2020-A Reference Pool,
from the Depositor. The Issuing Entity is expected to fund such purchase from
proceeds of the issuance of the Notes and Certificates.

 

5.                  Concurrently herewith, the Issuing Entity is entering into
an asset-backed financing transaction pursuant to, among other agreements, an
Indenture, dated as of the date hereof, (the “Indenture”) with MUFG Union Bank,
N.A., as indenture trustee (the “Indenture Trustee”), pursuant to which the
Issuing Entity will issue asset-backed notes and will grant a security interest
to the Indenture Trustee in certain of its assets.

 



 

 

 

6.                  Concurrently herewith, the Titling Trust, the Closed-End
Collateral Agent, the Closed-End Administrative Agent, and the other Secured
Parties named therein are entering into that certain Exchange Note Supplement
2020-A to the Collateral Agency Agreement (as amended, modified or supplemented
from time to time, the “Exchange Note Supplement”) to supplement the terms of
the Collateral Agency Agreement (i) to cause the Titling Trustee to identify and
allocate Titling Trust Assets to a particular Reference Pool (the “Reference
Pool”), which shall consist of Titling Trust Assets which shall constitute
Exchange Note Assets, (ii) to create and issue to Auto Lease Finance LLC a
Closed-End Exchange Note and (iii) to set forth the terms and conditions
thereof.

 

7.                  The Titling Trust desires to retain the Servicer to provide
certain services with respect to the 2020-A Reference Pool allocated to the
Closed-End Exchange Note owned by the Issuing Entity, and the parties hereto
desire, pursuant to this Exchange Note Servicing Supplement, to supplement the
terms of the Closed-End Servicing Agreement insofar as they apply to the 2020-A
Reference Pool, providing for specific servicing obligations that will benefit
the Issuing Entity, as holder of the Closed-End Exchange Note, and the Indenture
Trustee, as the pledgee of the Closed-End Exchange Note on behalf of the
Noteholders.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained and in the Closed-End Servicing Agreement, the parties hereto agree to
the following supplemental obligations with regard to the Closed-End Exchange
Note:

 

Article XI
DEFINITIONS

 

SECTION 11.1                      DEFINITIONS. For all purposes of this Exchange
Note Servicing Supplement, except as otherwise expressly provided or unless the
context otherwise requires, (a) unless otherwise defined herein, all capitalized
terms used herein shall have the meanings attributed to them (i) by Appendix A
to the Indenture, (ii) if not defined therein, by Appendix A to the Collateral
Agency Agreement or (iii) if not defined therein, by the Titling Trust
Agreement, (b) the capitalized terms defined in this Exchange Note Servicing
Supplement have the meanings assigned to them in this Exchange Note Servicing
Supplement and include (i) all genders and (ii) the plural as well as the
singular, (c) all references to words such as “herein”, “hereof” and the like
shall refer to this Exchange Note Servicing Supplement as a whole and not to any
particular article or section within this Exchange Note Servicing Supplement,
(d) the term “include” and all variations thereon shall mean “include without
limitation”, and (e) the term “or” shall include “and/or”.

 

Article XII
REPRESENTATIONS AND WARRANTIES OF THE SERVICER

 

The Servicer represents and warrants to the Depositor, the Issuing Entity and
the Indenture Trustee on behalf of the Noteholders as follows:

 

SECTION 12.1                      EXISTENCE AND POWER. The Servicer is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Florida and has all power and authority required to carry on its
business as it is now conducted. The Servicer has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect the business, properties, financial condition or
results of operations of the Servicer, taken as a whole.

 



 2

 

 

SECTION 12.2                      AUTHORIZATION AND NO CONTRAVENTION. The
execution, delivery and performance by the Servicer of each Transaction Document
to which it is a party (i) have been duly authorized by all necessary corporate
action and (ii) do not violate or constitute a default under (A) any applicable
law, rule or regulation, (B) its organizational instruments or (C) any
agreement, contract, order or other instrument to which it is a party or its
property is subject and (iii) will not result in any Adverse Claim on any
Transaction Unit or Closed-End EN Collected Amounts with respect to the 2020-A
Reference Pool or give cause for the acceleration of any indebtedness of the
Servicer.

 

SECTION 12.3                      NO CONSENT REQUIRED. No approval,
authorization or other action by, or filing with, any Governmental Authority is
required in connection with the execution, delivery and performance by the
Servicer of any Transaction Document, other than UCC filings and other than
approvals and authorizations that have previously been obtained and filings
which have previously been made.

 

SECTION 12.4                      BINDING EFFECT. Each Transaction Document to
which the Servicer is a party constitutes the legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its terms, except as limited by bankruptcy, insolvency, or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights generally and subject to general principles of equity.

 

SECTION 12.5                      ACCURACY OF INFORMATION. All information
heretofore furnished by or on behalf of the Servicer in writing to the
Closed-End Administrative Agent for purposes of or in connection with this
Agreement or any transaction contemplated hereby is true and accurate in all
material respects on and as of the date such information was furnished (except
to the extent that such furnished information relates solely to an earlier date,
in which case such information is true and accurate in all material respects on
and as of such earlier date).

 

SECTION 12.6                      NO PROCEEDINGS. There is no action, suit,
proceeding or investigation pending or, to the knowledge of the Servicer,
threatened against the Servicer which, either in any one instance or in the
aggregate, would result in any material adverse change in the business,
operations, financial condition, properties or assets of the Servicer, or in any
material impairment of the right or ability of the Servicer to carry on its
business substantially as now conducted, or in any material liability on the
part of the Servicer, or which would render invalid this Agreement or the
Transaction Units or the obligations of the Servicer contemplated herein, or
which would materially impair the ability of the Servicer to perform under the
terms of this Agreement or any other Transaction Document.

 

Article XIII
SPECIFIC REQUIREMENTS FOR
ADMINISTRATION AND SERVICING OF THE
REFERENCE POOL

 

SECTION 13.1                      APPOINTMENT OF THE SERVICER.

 

(a)                 The Servicer shall manage, service and administer the
Exchange Note Assets for the benefit of each holder and pledgee of the
Closed-End Exchange Note and shall make collections on the Transaction Units in
accordance with its Credit and Collection Policy in effect from time to time,
using the same degree of skill and attention that the Servicer exercises with
respect to all comparable retail automotive leases that it services for itself
or others.

 



 3

 

 

(b)                The Servicer may delegate its duties and obligations as
Servicer in accordance with Section 3.5 of the Closed-End Servicing Agreement.

 

(c)                 If the Servicer shall commence a legal proceeding to enforce
a Transaction Unit, the Titling Trust shall thereupon be deemed to have
automatically assigned, solely for the purpose of collection, such Transaction
Unit to the Servicer. If in any enforcement suit or legal proceeding it shall be
held that the Servicer may not enforce a Transaction Unit on the ground that it
is not a real party in interest or a holder entitled to enforce such Transaction
Unit, the Closed-End Collateral Agent shall, at the Servicer’s expense and
direction, take steps to enforce such Transaction Unit, including bringing suit
in its name.

 

(d)                 The Servicer shall account for the Transaction Units
allocated to the 2020-A Reference Pool separately from any Other Reference Pool,
any Unencumbered Reference Pool and the Warehouse Facility Pool.

 

SECTION 13.2                       SERVICER BOUND BY CLOSED-END SERVICING
AGREEMENT.

 

(a)                 The Servicer shall continue to be bound by all provisions of
the Closed-End Servicing Agreement with respect to the Transaction Units
allocated to the 2020-A Reference Pool, including the provisions of Article VI
thereof relating to the administration and servicing of Closed-End Leases; and
the provisions set forth herein shall operate either as additions to or
modifications of the existing obligations of the Servicer under the Closed-End
Servicing Agreement, as the context may require. In the event of any conflict
between the provisions of this Exchange Note Servicing Supplement and the
Closed-End Servicing Agreement with respect to the Closed-End Exchange Note, the
provisions of this Exchange Note Servicing Supplement shall prevail; provided,
however, that Section 5.1(d) of the Servicing Agreement shall at all times
govern the Required Deposit Amount.

 

(b)                For purposes of determining the Servicer’s obligations with
respect to the servicing of the 2020-A Reference Pool under this Exchange Note
Servicing Supplement, general references in the Closed-End Servicing Agreement
to: (i) a Reference Pool shall be deemed to refer more specifically to the
2020-A Reference Pool; (ii) an Exchange Note Servicing Supplement shall be
deemed to refer more specifically to this Exchange Note Servicing Supplement;
and (iii) an Exchange Note Supplement shall be deemed to refer more specifically
to the Exchange Note Supplement related to the 2020-A Reference Pool.

 



 4

 

 

(c)                 Notwithstanding any other provision of this Exchange Note
Servicing Supplement or the Servicing Agreement, including Section 6.7 thereof,
the Servicer shall not in connection with any early lease termination program
terminate or permit any Closed-End Obligor to terminate any Closed-End Lease and
remove the related Closed-End Vehicle from the 2020-A Reference Pool in
connection with such termination unless there shall have been deposited into the
Exchange Note Collection Account an amount equal to the Securitization Value of
such Closed-End Vehicle as of the termination date of such Closed-End Lease,
provided, however, that the Servicer may at any time prior to the Maturity Date
of a Closed-End Lease, agree to terminate such Closed-End Lease, provided the
related Closed-End Obligor has made all remaining scheduled payments with
respect to such Closed-End Lease and surrendered the related Closed-End Vehicle.

 

SECTION 13.3                      APPLICATION OF PROCEEDS.

 

(a)                 Prior to the satisfaction and discharge of the Indenture
with respect to the Collateral and subject to the provision of Section 5.1(d) of
the Closed-End Servicing Agreement, the Servicer shall deposit an amount equal
to all Closed-End Exchange Note Collections received in respect of the 2020-A
Reference Pool during any Closed-End EN Collection Period into the Exchange Note
Collection Account on or prior to 2:00 p.m., New York City time, on the Business
Day immediately preceding the related Closed-End Exchange Note Payment Date;
provided, however, that if the Monthly Remittance Condition is not satisfied,
the Servicer will be required to deposit an amount equal to all Closed-End
Exchange Note Collections into the Exchange Note Collection Account within two
Business Days after receipt (including receipt of proper instructions regarding
where to allocate such payment), (it being understood that, with respect to
Relinquished Vehicle Proceeds, the Servicer shall remit the Relinquished Vehicle
Proceeds in accordance with Section 5.1(d) of the Closed-End Servicing
Agreement). The “Monthly Remittance Condition” shall be deemed to be satisfied
if (i) World Omni is the Servicer, (ii) no Exchange Note Servicer Default has
occurred and is continuing, and (iii) after providing prior notice, World Omni
receives notice from the Rating Agencies that the cessation of daily deposits
will not result in a reduction or withdrawal of the then current rating of the
Notes. Pending deposit into the Exchange Note Collection Account, Closed-End
Exchange Note Collections may be used by the Servicer at its own risk and for
its own benefit and will not be segregated from its own funds.

 

(b)                 After the satisfaction and discharge of the Indenture with
respect to the Collateral, the Servicer shall deposit an amount equal to
Closed-End Exchange Note Collections in accordance with the instructions
provided from time to time by the holder of the Exchange Note.

 

(c)                 Notwithstanding anything to the contrary contained in this
Agreement, for so long as the Monthly Remittance Condition has been satisfied,
the Servicer shall be permitted to deposit into the Exchange Note Collection
Account only the net amount distributable to the Issuing Entity, as holder of
the Exchange Note, and to retain any reimbursement for outstanding Servicing
Fees, on the Closed-End Exchange Note Payment Date. The Servicer shall, however,
account for all Closed-End Exchange Note Collections as if all of the deposits
and distributions described herein were made individually.

 



 5

 

 

SECTION 13.4                      SERVICER CERTIFICATE. On or before the close
of business on each Determination Date prior to the satisfaction and discharge
of the Indenture with respect to the Collateral, the Servicer shall make
available to the Indenture Trustee, the Issuing Entity, the Administrator, the
Closed-End Administrative Agent, the Closed-End Collateral Agent, the Owner
Trustee and the Paying Agent at https://via.intralinks.com/, or such other
website or distribution service or provider as the Servicer shall designate by
written notice to the Indenture Trustee, the Issuing Entity, the Administrator,
the Closed-End Administrative Agent, the Closed-End Collateral Agent, the Owner
Trustee and the Paying Agent, a Servicer Certificate reflecting information as
of the close of business of the Servicer for the immediately preceding
Closed-End EN Collection Period containing the information described in Section
8.3 of the Indenture.

 

SECTION 13.5                      SERVICER FEE. Notwithstanding anything to the
contrary in Section 3.9(b) of the Closed-End Servicing Agreement, on each
Closed-End Exchange Note Payment Date, the Titling Trust will cause the
Closed-End Administrative Agent to pay to the Servicer in accordance with
Section 13.2 of the Exchange Note Supplement, the Servicing Fee for the
immediately preceding Closed-End EN Collection Period as compensation for its
services. In addition, the Servicer may retain any Supplemental Servicing Fees.
The Servicer may, as long as it believes that sufficient collections will be
available on one or more future Closed-End Exchange Note Payment Dates to pay
the Servicing Fee, by notice to the Closed-End Administrative Agent on or before
a Closed-End Exchange Note Payment Date, elect to defer all or a portion of the
Servicing Fee with respect to the related Closed-End EN Collection Period,
without interest. If the Servicer defers all of the Servicing Fee, the Servicing
Fee for such related Closed-End EN Collection Period will be deemed to equal
zero.

 

SECTION 13.6                      INSURANCE LAPSES; REPAIRS. The Servicer shall
have no liability in the event that any Closed-End Obligor fails to maintain, in
full force and effect, a physical damage insurance policy covering any
Transaction Unit or naming the Titling Trust as loss payee. Without limiting the
foregoing, in no event shall the Servicer be obligated to perform or be liable
for any repairs or maintenance with respect to any Transaction Unit.

 

SECTION 13.7                       LICENSING OF TITLING TRUST. The Servicer
shall cause the Titling Trust to apply for and maintain at all times all
licenses and permits necessary to carry on the Titling Trust’s leasing business
in each jurisdiction in which the Titling Trust operates, except where the
failure to have any license or permit would not materially and adversely affect
the business, properties, financial condition or results of operation of the
Titling Trust, taken as a whole.

 

SECTION 13.8                      COMMUNICATION BETWEEN NOTEHOLDERS. The
Servicer will comply with its obligations under Section 7.2(e) of the Indenture
to include in the Form 10-D filed by the Issuing Entity with the Commission for
the Collection Period the information described in such Section.

 

SECTION 13.9                      PAYMENT OF FEES AND EXPENSES. The Servicer
shall pay all expenses incurred in connection with the administration and
servicing of the 2020-A Reference Pool and the Transaction Units, including,
without limitation, expenses incurred by it in connection with its activities
hereunder, including fees and disbursements of the Titling Trustee, independent
accountants, taxes imposed on the Servicer and any Titling Trustee indemnity
claims.

 



 6

 

 

SECTION 13.10                    ANNUAL INDEPENDENT PUBLIC ACCOUNTANTS’
SERVICING REPORT.

 

(a)               On or before the 90th day following the end of each fiscal
year, beginning with the fiscal year ending December 31, 2020, the Servicer
shall cause a firm of independent public accountants (who may also render other
services to the Servicer, the Depositor or their respective Affiliates) to
furnish to the Indenture Trustee, the Servicer (who promptly shall provide the
assessment described in this Section 13.10(a) to each Rating Agency) and the
Depositor each attestation report on assessments of compliance with the
Servicing Criteria with respect to the Servicer or any affiliate thereof during
the related fiscal year delivered by such accountants pursuant to paragraph (c)
of Rule 13a-18 or Rule 15d-18 of the Exchange Act and Item 1122 of Regulation
AB. The certification required by this paragraph may be replaced by any similar
certification using other procedures or attestation standards which are now or
in the future in use by servicers of comparable assets or which otherwise comply
with any rule, regulation, “no action” letter or similar guidance promulgated by
the Commission. The obligation to furnish each such report shall be deemed
satisfied upon the Servicer making each such report available at
https://via.intralinks.com/, or such other website or distribution service or
provider as the Servicer shall designate by written notice to the Indenture
Trustee and the Depositor.

 

(b)                 Deliveries pursuant to this Section 13.10 may be delivered
by electronic mail.

 

SECTION 13.11                     ANNUAL OFFICER’S CERTIFICATE.

 

(a)                 The Servicer will make available to the Rating Agencies, the
Issuing Entity and the Indenture Trustee on or before the 90th day following the
end of each fiscal year, beginning with the fiscal year ending December 31,
2020, at https://via.intralinks.com/, or such other website or distribution
service or provider as the Servicer shall designate by written notice to the
Rating Agencies, the Issuing Entity and the Indenture Trustee, an Officers’
Certificate providing such information as is required under Item 1123 of
Regulation AB.

 

(b)                The Servicer will make available to the Issuing Entity and
the Indenture Trustee, on or before the 90th day following the end of each
fiscal year, beginning with the fiscal year ending December 31, 2020, at
https://via.intralinks.com/, or such other website or distribution service or
provider as the Servicer shall designate by written notice to the Issuing Entity
and the Indenture Trustee, a report regarding the Servicer’s assessment of
compliance with the Servicing Criteria during the immediately preceding calendar
year including disclosure of any material instance of non-compliance identified
by the Servicer, as required under paragraph (b) of Rule 13a-18, Rule 15d-18 of
the Exchange Act and Item 1122 of Regulation AB.

 



 7

 

 

SECTION 13.12                    POST-MATURITY TERM EXTENSION. Consistent with
its Credit and Collection Policy, the Servicer may, in its discretion, grant a
Post-maturity Term Extension with respect to any Closed-End Lease in the 2020-A
Reference Pool. If the Servicer grants a Post-maturity Term Extension with
respect to a Closed-End Lease in the 2020-A Reference Pool beyond the month
immediately preceding the month in which the Final Scheduled Payment Date of the
most subordinate class of Notes occurs, then the Servicer shall direct the
Titling Trustee to reallocate the Transaction Unit related to such Closed-End
Lease from the 2020-A Reference Pool to the Warehouse Facility Pool or any
Unencumbered Reference Pool on the Closed-End Exchange Note Payment Date
following the beginning of the Closed-End EN Collection Period during which such
Post-maturity Term Extension was granted. In consideration for such
reallocation, the Servicer shall make a payment to the Issuing Entity equal to
the Securitization Value of such Transaction Unit as of the end of the
Closed-End EN Collection Period preceding such Closed-End Exchange Note Payment
Date by depositing such amount into the Exchange Note Collection Account prior
to 2:00 p.m., New York City time, on the Business Day immediately preceding such
Closed-End Exchange Note Payment Date. None of the Servicer, the Titling
Trustee, the Closed-End Collateral Agent, the Closed-End Administrative Agent,
the Issuing Entity, the Owner Trustee, the Indenture Trustee, the Asset
Representations Reviewer, the Seller, the Depositor or the Administrator will
have an obligation to investigate whether a breach or other event has occurred
that would require the reallocation of any Transaction Unit under this Section
13.12 or whether any Transaction Unit is required to be reallocated under this
Section 13.12.

 

SECTION 13.13                  INSURANCE POLICIES; ADDITIONAL INSUREDS. The
Servicer shall at all times comply with Section 3.7(a) of the Closed-End
Servicing Agreement.

 

SECTION 13.14                  SECURITY DEPOSITS. In accordance with Section
5.1(d) of the Closed-End Servicing Agreement, on the Closed-End Exchange Note
Payment Date related to the Closed-End EN Collection Period in which a Security
Deposit becomes a Closed-End Exchange Note Collection with respect to the 2020-A
Reference Pool, the Servicer shall deposit such amounts (including, as
applicable, any Required Deposit Amount) in the Exchange Note Collection
Account.

 

Article XIV
TERMINATION OF THE SERVICER

 

SECTION 14.1                      TERMINATION OF THE SERVICER AS TO THE SERIES
2020-A REFERENCE POOL.

 

(a)                 As used herein “Exchange Note Servicer Default” means the
occurrence and continuance of the events set forth in Section 8.3(a) of the
Closed-End Servicing Agreement. Upon the occurrence and continuation of any
Exchange Note Servicer Default, the Servicer shall provide to the Indenture
Trustee, the Issuing Entity, the Administrator, the Closed-End Collateral Agent
and each Rating Agency prompt notice specifying such Exchange Note Servicer
Default, together with a description of its efforts to perform its obligations.
The Servicer may not resign except in accordance with Section 8.4 of the
Closed-End Servicing Agreement.

 



 8

 

 

(b)                 If an Exchange Note Servicer Default shall have occurred and
be continuing, the Titling Trustee on behalf of the holder of the Exchange Note,
shall, at the direction of the Required Related Holders, by notice given to the
Servicer (who promptly shall provide such notice to each Rating Agency), the
Issuing Entity, the Indenture Trustee, the Closed-End Collateral Agent and the
Administrator, terminate the rights and obligations of the Servicer under this
Exchange Note Servicing Supplement and the Closed-End Servicing Agreement with
respect to the Exchange Note and the Included Units. In the event the Servicer
is removed or resigns as Servicer with respect to servicing the Exchange Note
Assets, the Required Related Holders shall appoint a successor Servicer. With
respect to any Exchange Note Servicer Default, the Closed-End Administrative
Agent, acting on the direction of the Required Related Holders may waive any
default of the Servicer. For purposes of this Section, so long as the Lien of
the Indenture is in place, the “Required Related Holders” shall be deemed to be
the Indenture Trustee, acting at the direction of the Holders of not less than
66 2/3% of the Outstanding Notes and thereafter, the Issuing Entity, acting at
the direction of the Majority Certificateholders.

 

(c)                 If replaced, the Servicer agrees that it will use
commercially reasonable efforts to effect the orderly and efficient transfer of
the servicing of the Transaction Units to a successor Servicer.

 

(d)                Upon the effectiveness of the assumption by the successor
Servicer of its duties pursuant to this Section 14.1, the successor Servicer
shall be the successor in all respects to the Servicer in its capacity as
Servicer under the Closed-End Servicing Agreement with respect to the 2020-A
Reference Pool, and shall be subject to all the responsibilities, duties and
liabilities relating thereto, except with respect to the obligations of the
predecessor Servicer that survive its termination as Servicer as set forth in
Section 14.1(e). No Servicer shall resign or be relieved of its duties under the
Closed-End Servicing Agreement, as Servicer of the 2020-A Reference Pool, until
a newly appointed Servicer for the 2020-A Reference Pool shall have assumed the
responsibilities and obligations of the resigning or terminated Servicer under
this Exchange Note Servicing Supplement. In the event of a replacement of World
Omni as Servicer, the Required Related Holders shall cause the successor
Servicer to agree to indemnify World Omni against any losses, liabilities,
damages or expenses (including attorneys’ fees) as a result of the negligence or
willful misconduct of such successor Servicer.

 

(e)                 No termination or resignation of the Servicer as to the
2020-A Reference Pool shall affect the obligations of the Servicer pursuant to
Section 3.3(c) of the Closed-End Servicing Agreement; provided that following
the replacement of the Servicer pursuant to this Section 14.1, such Servicer
shall have no duties, responsibilities or other obligations hereunder with
respect to matters arising after such replacement.

 

SECTION 14.2                      NO EFFECT ON OTHER PARTIES. Upon any
termination of the rights and powers of the Servicer with respect to the 2020-A
Reference Pool pursuant to Section 14.1 hereof, or upon any appointment of a
successor Servicer with respect to the 2020-A Reference Pool, all the rights,
powers, duties and obligations of the Titling Trustees, the Initial Beneficiary
and World Omni under the Titling Trust Agreement, the Closed-End Servicing
Agreement, the Exchange Note Supplement, any other supplement, any other
Exchange Note Servicing Supplement or any other Basic Document shall remain
unaffected by such termination or appointment and shall remain in full force and
effect thereafter, except as otherwise expressly provided herein or therein.

 



 9

 

 

Article XV
OPTIONAL PURCHASE OF THE CLOSED-END EXCHANGE NOTE

 

SECTION 15.1                       OPTIONAL PURCHASE OF THE CLOSED-END EXCHANGE
NOTE.

 

(a)                 If the Outstanding Amount of the Notes is equal to or less
than 5% of the Initial Note Balance on the last day of any Closed-End EN
Collection Period, the Servicer shall have the option to purchase the Closed-End
Exchange Note on the immediately following Closed-End Exchange Note Payment Date
(and on each Closed-End Exchange Note Payment Date thereafter) and direct the
Issuing Entity to redeem the Notes pursuant to Section 10.1 of the Indenture (an
“Optional Redemption”). To exercise such option, the Servicer shall deposit
pursuant to Section 13.3 hereof into the Trust Collection Account an amount, as
calculated by the Servicer, equal to the Exchange Note Balance and all accrued
interest thereon up to but not including the Redemption Date (the “Exchange Note
Purchase Price”), and shall succeed to all interests in and to the Issuing
Entity. Notwithstanding the foregoing, the Servicer shall not be permitted to
exercise such option unless the amount to be deposited into the Trust Collection
Account pursuant to the preceding sentence is greater than or equal to the sum
of the Outstanding Amount of the Notes, and all accrued but unpaid interest
(including any overdue interest and premium) thereon and all amounts owing to
the Asset Representations Reviewer under the Asset Representations Review
Agreement.

 

(b)                As described in Section 9.01(c) of the Trust Agreement,
notice of any termination of the Issuing Entity shall be given by the Servicer
to the Owner Trustee, the Closed-End Collateral Agent and the Indenture Trustee
as soon as practicable after the Servicer has received notice thereof.

 

Article XVI
MISCELLANEOUS

 

SECTION 16.1                       AMENDMENT.

 

(a)                 Notwithstanding any provision of the Closed-End Servicing
Agreement, the Closed-End Servicing Agreement, as supplemented by this Exchange
Note Servicing Supplement, to the extent that it deals solely with the 2020-A
Reference Pool, may be amended in accordance with this Section 16.1.

 



 10

 

 

(b)                 Any term or provision of the Closed-End Servicing Agreement
or this Exchange Note Servicing Supplement may be amended by the Servicer,
without the consent of any other Person; provided that (i) any amendment that
materially and adversely affects the interests of the Exchange Noteholder shall
require the consent of the Exchange Noteholder, (ii) any amendment that
materially and adversely affects the interests of the Closed-End Collateral
Agent shall require the consent of the Closed-End Collateral Agent, and (iii)
any amendment that materially and adversely affects the interests of the Titling
Trustee shall require the prior written consent of the Titling Trustee. An
amendment shall be deemed not to materially and adversely affect the interests
of the Exchange Noteholder if the Rating Agency Condition is satisfied with
respect to such amendment.

 

(c)                 Notwithstanding the foregoing, no amendment shall reduce the
interest rate or principal amount of any Exchange Note, or delay the final
scheduled payment date of any Exchange Note without the consent of the holder of
such Exchange Note.

 

(d)                Notwithstanding anything herein to the contrary, any term or
provision of this Exchange Note Servicing Supplement may be amended by the
Servicer without the consent of any of the Exchange Noteholder or any other
Person to add, modify or eliminate any provisions as may be necessary or
advisable in order to comply with or obtain more favorable treatment under or
with respect to any law or regulation or any accounting rule or principle
(whether now or in the future in effect); it being a condition to any such
amendment that the Rating Agency Condition shall have been satisfied.

 

(e)                 It shall not be necessary for the consent of any Person
pursuant to this Section for such Person to approve the particular form of any
proposed amendment, but it shall be sufficient if such Person consents to the
substance thereof.

 

(f)                 Prior to the execution of any amendment to this Exchange
Note Servicing Supplement, the Servicer shall provide each Rating Agency with
written notice of the substance of such amendment. No later than 10 Business
Days after the execution of any amendment to this Exchange Note Servicing
Supplement, the Servicer shall furnish a copy of such amendment to each Rating
Agency, the Titling Trustee, the Closed-End Administrative Agent and the
Closed-End Collateral Agent.

 

(g)                 Prior to the execution of any amendment to this Exchange
Note Servicing Supplement, the Titling Trustee and the Closed-End Administrative
Agent shall be entitled to receive upon request and conclusively rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by the Closed-End Servicing Agreement or this Exchange Note Servicing
Supplement and that all conditions precedent to the execution and delivery of
such amendment have been satisfied.

 

SECTION 16.2                       GOVERNING LAW. THIS EXCHANGE NOTE SERVICING
SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL,
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE RULES
THEREOF RELATING TO CONFLICTS OF LAW AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 



 11

 

 

SECTION 16.3                      NOTICES. The notice provisions of the
Closed-End Servicing Agreement shall apply equally to this Exchange Note
Servicing Supplement. All demands, notices and communications hereunder shall be
in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, any prepaid
courier service, or by telecopier or by electronic mail (if designated by a
party to the other parties), and addressed in each case as follows: (a) if to
the Servicer, 190 Jim Moran Blvd., Deerfield Beach, Florida 33442, Attention:
Treasurer; Facsimile: (954) 429-2685; (b) if to the Titling Trustee, 190 S.
LaSalle Street, 7th Floor, Chicago, Illinois 60603, Attention: Chris Nuxoll;
Email: christopher.nuxoll@usbank.com; Facsimile: (312) 332-7994; (c) if to the
Delaware Trustee, 1011 Centre Road, Suite 203, Wilmington, Delaware 19805,
Attention: Chris Nuxoll; Email: christopher.nuxoll@usbank.com; Facsimile: (312)
332-7994; (d) if to the Closed-End Administrative Agent, 1011 Centre Road, Suite
203, Wilmington, Delaware 19805, Attention: Chris Nuxoll; Email:
christopher.nuxoll@usbank.com; Facsimile: (312) 332-7994; (e) if to the
Collateral Agent, c/o U.S. Bank National Association, 190 S. LaSalle Street, 7th
Floor, Chicago, Illinois 60603, Attention: Chris Nuxoll; Email:
christopher.nuxoll@usbank.com; Facsimile: (312) 332-7994; or (f) if to the
Closed-End Collateral Agent, c/o Lord Securities Corporation, 48 Wall Street,
27th Floor, New York, New York 10005, Attention: World Omni Program Manager;
Email: edward.oconnell@tmf-group.com; or, as to each party, at such other
address or electronic mail address as shall be designated by such party in a
written notice to each other party. All notices and demands shall be deemed to
have been given upon actual receipt thereof to any officer of the Person
entitled to receive such notices and demands at the address of such Person for
notices hereunder. Notwithstanding the foregoing, with the consent of the
appropriate party under this Agreement, the obligations of World Omni and any
Affiliate of World Omni to deliver or provide any demand, delivery, notice,
communication or instruction to such party other than a Noteholder shall be
satisfied by World Omni or such Affiliate, as the case may be, making such
demand, delivery, notice, communication or instruction available at
https://via.intralinks.com/, or such other website or distribution service or
provider as World Omni or such Affiliate, as applicable, shall designate by
written notice to the other parties hereto. If World Omni is no longer the
Servicer, the successor Servicer shall provide any required Rating Agency
notices under this Agreement to the Depositor, who promptly shall provide such
notices to the Rating Agencies.

 

SECTION 16.4                       THIRD-PARTY BENEFICIARIES. The Issuing Entity
and the Indenture Trustee, as holder and pledgee, respectively, of the
Closed-End Exchange Note, and their respective successors, permitted assigns and
pledgees are third-party beneficiaries of the obligations of the parties hereto
and may directly enforce the performance of any of such obligations hereunder.

 

SECTION 16.5                       SEVERABILITY. If one or more of the
provisions of this Exchange Note Servicing Supplement shall be for any reason
whatever held invalid or unenforceable, such provisions shall be deemed
severable from the remaining covenants, agreements and provisions of this
Exchange Note Servicing Supplement, and such invalidity or unenforceability
shall in no way affect the validity or enforceability of such remaining
covenants, agreements and provisions, or the rights of any parties hereto. To
the extent permitted by law, the parties hereto waive any provision of law that
renders any provision of this Exchange Note Servicing Supplement invalid or
unenforceable in any respect.

 



 12

 

 

SECTION 16.6                      BINDING EFFECT. The provisions of the
Closed-End Servicing Agreement and this Exchange Note Servicing Supplement,
insofar as they relate to the 2020-A Reference Pool, shall be binding upon and
inure to the benefit of the respective successors and permitted assigns of the
parties hereto.

 

SECTION 16.7                      ARTICLE AND SECTION HEADINGS. The article and
section headings herein are for convenience of reference only, and shall not
limit or otherwise affect the meaning hereof.

 

SECTION 16.8                    EXECUTION IN COUNTERPARTS. This Exchange Note
Servicing Supplement may be executed in any number of counterparts, each of
which so executed and delivered shall be deemed to be an original, but all of
which shall together constitute but one and the same instrument.

 

SECTION 16.9                     FURTHER ASSURANCES. Each party will do such
acts, and execute and deliver to any other party such additional documents or
instruments, as may be reasonably requested in order to effect the purposes of
this Exchange Note Servicing Supplement and to better assure and confirm unto
the requesting party its rights, powers and remedies hereunder.

 

SECTION 16.10                    EACH EXCHANGE NOTE SEPARATE; ASSIGNEES OF
EXCHANGE NOTE. Each party hereto acknowledges and agrees (and each holder or
pledgee of the Exchange Note, by virtue of its acceptance of such Exchange Note
or pledge thereof acknowledges and agrees) that (a) the Closed-End Collateral
Specified Interest is a separate series of the Titling Trust as provided in
Section 3806(b)(2) of Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code
Section 3801 et seq., (b) the debts, liabilities, obligations and expenses
incurred, contracted for or otherwise existing with respect to (i) the Exchange
Note or the related 2020-A Reference Pool shall be enforceable against such
Reference Pool only and not against any Other Reference Pool, the Warehouse
Facility Pool or any Unencumbered Reference Pool and (ii) any Other Exchange
Note, any Other Reference Pool, the Warehouse Facility Pool or any Unencumbered
Reference Pool shall be enforceable against such Other Exchange Note, Other
Reference Pools, the Warehouse Facility Pool or Unencumbered Reference Pool
only, as applicable, and not against the Exchange Note or any Closed-End Units
included in the 2020-A Reference Pool, (c) except to the extent required by law,
the Closed-End Units included in the Warehouse Facility Pool, Closed-End Units
included in any Unencumbered Reference Pool or Closed-End Units included in any
Other Reference Pool with respect to any Other Exchange Note (other than the
Exchange Note transferred hereunder which is related to the 2020-A Reference
Pool) shall not be subject to the claims, debts, liabilities, expenses or
obligations arising from or with respect to the Exchange Note in respect of such
claim, (d) no creditor or holder of a claim relating to (i) the Exchange Note or
the related 2020-A Reference Pool shall be entitled to maintain any action
against or recover any assets allocated to any Other Reference Pool, the
Warehouse Facility Pool, any Unencumbered Reference Pool or any Other Exchange
Note or the assets allocated thereto, and (ii) any Other Reference Pool, the
Warehouse Facility Pool, any Unencumbered Reference Pool or any Other Exchange
Note other than the Exchange Note related to the 2020-A Reference Pool shall be
entitled to maintain any action against or recover any assets allocated to the
2020-A Reference Pool, and (e) any purchaser, assignee or pledgee of an interest
in the 2020-A Reference Pool or, the Exchange Note, must, prior to or
contemporaneously with the grant of any such assignment, pledge or security
interest, (i) give to the Titling Trust a non-petition covenant substantially
similar to that set forth in Section 11.10 of the Titling Trust Agreement, and
(ii) execute an agreement for the benefit of each holder, assignee or pledgee
from time to time of any Other Exchange Note to release all claims to the assets
of the Titling Trust allocated to the Warehouse Facility Pool, any Unencumbered
Reference Pool and each Other Reference Pool and, in the event that such release
is not given effect, to fully subordinate all claims it may be deemed to have
against the assets of the Titling Trust allocated to the Warehouse Facility
Pool, any Unencumbered Reference Pool and each Other Reference Pool. Pursuant to
Section 3.1(a) of the Intercreditor Agreement, on the date hereof, each party
hereto shall enter into a Joinder Agreement to the Intercreditor Agreement as a
new Interest Holder, and shall deliver an executed copy of such Joinder
Agreement to each party to the Intercreditor Agreement.

 



 13

 

 

SECTION 16.11                    NO PETITION. With respect to each Bankruptcy
Remote Party, each party hereto (and each holder and pledgee of the Closed-End
Exchange Note, by virtue of its acceptance of such Closed-End Exchange Note or
pledge thereof) agrees that, prior to the date which is one year and one day
after payment in full of all obligations under each Financing, (i) no party
hereto shall authorize such Bankruptcy Remote Party to commence a voluntary
winding-up or other voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to such Bankruptcy Remote Party or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect in any jurisdiction or seeking the appointment of an administrator,
trustee, receiver, liquidator, custodian or other similar official with respect
to such Bankruptcy Remote Party or any substantial part of its property or to
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of any
party hereto or any other creditor of such Bankruptcy Remote Party, and (ii)
none of the parties hereto shall commence or join with any other Person in
commencing any proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction.

 

SECTION 16.12                  SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
Each of the parties hereto hereby irrevocably and unconditionally:

 

(a)                 submits for itself and its property in any legal action or
proceeding relating to this Agreement or any documents executed and delivered in
connection herewith, or for recognition and enforcement of any judgment in
respect thereof, to the nonexclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;

 

(b)                consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)                 agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such
Person at its address determined in accordance with Section 16.3 of this
Exchange Note Servicing Supplement; and

 



 14

 

 

 

(d)                 agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.

 

SECTION 16.13                     LIMITATION OF LIABILITY OF VT INC.
Notwithstanding anything contained herein to the contrary, this Exchange Note
Servicing Supplement has been signed by VT Inc. not in its individual capacity
but solely in its capacity as Titling Trustee and in no event shall VT Inc. in
its individual capacity have any liability for the representations, warranties,
covenants, agreements or other obligations of the Titling Trust hereunder, as to
all of which recourse shall be had solely to the assets of the Titling Trust.

 

SECTION 16.14                    INFORMATION REQUESTS. The parties hereto shall
provide any information reasonably requested by the Servicer, the Issuing
Entity, the Depositor or any of their Affiliates, in order to comply with or
obtain more favorable treatment under any current or future law, rule,
regulation, accounting rule or principle.

 

SECTION 16.15                     REGULATION AB. The Servicer shall cooperate
fully with the Depositor and the Issuing Entity to deliver to the Depositor and
the Issuing Entity (including any of its assignees or designees) any and all
statements, reports, certifications, records and any other information necessary
in the good faith determination of the Depositor or the Issuing Entity to permit
the Depositor to comply with the provisions of Regulation AB, together with such
disclosures relating to the Servicer and the Transaction Units, or the servicing
of the Transaction Units, reasonably believed by the Depositor to be necessary
in order to effect such compliance.

 

SECTION 16.16                     CREDIT RISK RETENTION. World Omni shall comply
in all material respects with all requirements imposed on the “Sponsor of a
Securitization” in accordance with the Credit Risk Retention Rules, including
its requirements to (i) retain, either directly or through a “majority-owned
affiliate” (as such term is defined in the Credit Risk Retention Rules) of World
Omni, an economic interest in the Exchange Note in accordance with the Credit
Risk Retention Rules and shall not, and shall cause any such majority-owned
affiliate to not, sell, pledge or hedge such interest except as permitted under
the Credit Risk Retention Rules and (ii) satisfy the disclosure requirements set
forth in the Credit Risk Retention Rules without any involvement from the
underwriters.

 

SECTION 16.17                    EU RISK RETENTION. World Omni hereby represents
and confirms, covenants and agrees, in connection with the EU Securitization
Rules as in effect and applicable on the Closing Date, on an ongoing basis, so
long as any Notes remain Outstanding, that:

 

(a)                 World Omni, as “originator” (as such term is defined for the
purposes of the Securitization Regulation), will retain, upon issuance of the
Notes and on an ongoing basis a material net economic interest (the “EU Retained
Interest”) in the asset-backed financing transaction described in the
Prospectus, in the form of retention of a first loss tranche as described in
option (d) of Article 6(3) of the Securitization Regulation, by holding (i) all
the limited liability company interests in the Depositor (or one or more
wholly-owned special purpose subsidiaries of World Omni), which in turn will
retain the Certificates to be issued by the Issuing Entity, and (ii) the
residual interest in the 2020-A Reference Pool, such Certificates and interest
collectively representing at least 5% of the aggregate Securitization Value of
the Transaction Units in the 2020-A Reference Pool;

 



 15

 

 

(b)                World Omni will not (and will not permit the Depositor or any
of its other Affiliates to) hedge or otherwise mitigate its credit risk under or
associated with the EU Retained Interest, or sell, transfer or otherwise
surrender all or part of the rights, benefits or obligations arising from the EU
Retained Interest, except, in each case, to the extent permitted in accordance
with the EU Securitization Rules;

 

(c)                World Omni will not change the retention option or method of
calculating the EU Retained Interest while any of the Notes are Outstanding,
except under exceptional circumstances in accordance with the EU Securitization
Rules;

 

(d)                World Omni will provide ongoing confirmation of its continued
compliance with its obligations in the foregoing clauses (a), (b) and (c), (i)
in or concurrently with the delivery of each Servicer Certificate, (ii) upon the
occurrence of any Event of Default (as defined in the Indenture) and (iii) from
time to time upon request by any Noteholder in connection with (x) any change in
the structural features of the asset-backed financing transaction described in
the Prospectus that could materially impact the performance of the Notes, (y)
any change in the performance of the asset-backed financing transaction
described in the Prospectus or of the Transaction Units which, in any case,
could materially impact the performance of the Notes, or (z) any material breach
of the Transaction Documents; and

 

(e)                 World Omni was not established for, and does not operate
for, the sole purpose of securitizing exposures.

 



 16

 

 

[SIGNATURES ON THE FOLLOWING PAGE]



 

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Note Servicing
Supplement to be duly executed by their respective officers duly authorized as
of the day and year first above written.

 

  AL Holding Corp., as Closed-End Collateral Agent       By: /s/ Albert J.
Fioravanti   Name:   Albert J. Fioravanti   Title: President

 



S - 1

 

 

  World Omni Financial Corp., as Servicer and, with respect to Sections 16.16
and 16.17, individually       By: /s/ Ronald J. Virtue   Name:   Ronald J.
Virtue   Title: Assistant Treasurer

 



S - 2

 

 

  WORLD OMNI LT

By: VT Inc., not in its individual capacity but solely as Titling Trustee      
By:   /s/ Christopher J. Nuxoll   Name:   Christopher J. Nuxoll   Title: Vice
President

 



S - 3

 